Citation Nr: 1628946	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  07-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus (diabetes).

2.  Entitlement to service connection for a heart disability, to include as secondary to diabetes, hypertension, or headaches.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for psychiatric disability, claimed as depression, to include as secondary to back disability.

7.  Entitlement to service connection for a right arm disability, claimed as numbness and tingling.

8.  Entitlement to service connection for a disability manifested as "low energy," to include as secondary to diabetes and psychiatric disability.

9.  Entitlement to a compensable rating for hypertension.

10.  Entitlement to increases in the "staged" (0 percent prior to June 14, 2008, and 30 percent from that date) ratings assigned for headaches.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to a 10 percent rating under 38 C.F.R. § 3.324. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1976, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  An interim (June 2009) rating decision increased the rating for headaches to 30 percent, effective June 14, 2008.  These matters were previously before the Board in October 2011, when they were remanded (by a Veterans Law Judge other than the undersigned) for further development; the case is now assigned to the undersigned.  (The October 2011 Board decision also remanded the matter of service connection for sinusitis.  A December 2015 rating decision granted service connection for sinusitis, resolving that matter. 

The issue of service connection for chronic photo sensitivity was raised in a March 2007 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for diabetes, a heart disability, a back disability, a neck disability, a psychiatric disability, a right arm disability, and a disability manifested by "low energy"; regarding the  ratings assigned for headaches; and seeking TDIU are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A right knee disability was not manifested in service; right knee arthritis was not manifested in the first postservice year; and there is no competent evidence that any current right knee disability is related to an event, injury, or disease in service.

2.  The Veteran's hypertension is reasonably shown to require continuous medication; at no time under consideration is it shown to have been manifested by diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.

3.  Throughout the period for consideration the Veteran has had a service connected disability rated at least 10 percent.



CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A 10 percent rating is warranted for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (Code) 7101 (2015).

3.  A 10 percent rating under 38 C.F.R. § 3.324 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.324 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

With respect to the request for a 10 percent rating under 38 C.F.R. § 3.324, the dispositive question before the Board is a legal one; there is no dispute regarding the essential facts in the matter.  Accordingly, the notice and duty to assist provisions do not apply.

Regarding the other matters decided herein, VA's duty to notify was satisfied by letters dated in May 2006, August 2006, December 2009, and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The matters were readjudicated in December 2015 (curing any notice timing defect).  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA hypertension examinations in August 2006 and June 2008.  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Regarding the right knee disability, subsequent to his initial claim, the Veteran asserted that it was actually his left (and not the right) knee that was injured during active service.  (See December 2007 substantive appeal.)  Consequently, a VA medical opinion regarding the etiology of any right knee disability is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The portion of the Board's October 2011 remand applicable to the claims decided herein directed the AOJ to attempt to locate certain National Guard service records and postservice treatment records relevant to the right knee claim.  The National Guard records were obtained.  The Board acknowledges that the current remand instructions, below, include providing the Veteran with another opportunity to provide releases for VA to obtain pertinent private treatment records.  However, regarding the right knee disability (and as discussed in more detail below), he now asserts that there was no right knee injury during active service.  Consequently, the Board finds that remand to obtain records related to such disability would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that there has been substantial compliance with the October 2011 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The record as it stands includes adequate competent evidence to decide these claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Right Knee

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, subsequent to his initial claim (although he has not expressly withdrawn his appeal in the matter) the Veteran has stated that he does not have a right knee disability related to service.  (See December 2007 substantive appeal.)  This is consistent with the medical evidence of record, to include his STRs (noting left knee pain (November 1974) but silent for right knee disability) and January 1977 VA examination (noting no evidence of trauma on x-ray)).  He has expressly denied that there was a related disease or injury in service, and his lay testimony is not contradicted by any objective medical evidence in the record.  The threshold legal requirements for substantiating this service connection claim are not met.  See Shedden; 381 F 3d at 1166-67 (Fe. Cir. 2004),  Consequently, the Board finds that service connection for right knee disability is not warranted, and the appeal in this matter must be denied.

Hypertension

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where the appeal is from the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 60 percent rating when diastolic pressures are predominantly 130 or more.  A 40 percent rating is warranted when diastolic pressures are predominantly 120 or more.  A 20 percent rating is warranted wen diastolic pressures are predominantly 110 or more, or systolic pressures are predominantly 200 or more.  A 10 percent rating is warranted when diastolic pressures are predominantly 100 or more or; systolic pressures are predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressures predominantly 100 or more who requires continuous medication.  38 C.F.R. § 4.104, Code 7101.

The medical evidence of record indicates that, throughout the period on appeal, the Veteran has required continuous medication to control his service-connected hypertension.  (See, e.g., April 2006 VA treatment record, noting active prescriptions for hydrochlorothiazide, Lisinopril, and spironolactone; see also June 2008 VA examination (noting that the Veteran takes three medications to control hypertension.))  A May 2003 VA treatment record (prior to the period on appeal) notes diastolic pressure above 100 requiring the prescription of additional medication (Lisinopril) for control.  During the period under appeal, additional readings at or above 100 were noted.  (See, e.g., January 2009 VA treatment record (diastolic pressure 100); September 2010 VA treatment record (diastolic pressure 103); April 2010 VA treatment record (diastolic pressure 105); December 2014 VA treatment record (diastolic pressure 103); August 2015 VA treatment record (diastolic pressure 102).

The medical evidence of record indicates that additional hypertension medication was prescribed after a diastolic pressure reading over 100 was noted, and that the Veteran continues to have sporadic readings of 100 or greater.  Reading the record in the light most favorable to the Veteran, as is required by law, the Board finds that the evidence is at least in equipoise as to whether the Veteran requires continuous medication to control hypertension with a history of diastolic pressures predominantly 100 or more.  Consequently, a 10 percent rating for the hypertension is warranted throughout.

The Board has considered whether a rating in excess of 10 percent is warranted at any point during the period on appeal.  The Veteran (a layperson without evidence of appropriate medical training or expertise) is competent to report he has symptoms of hypertension.  However, as the criteria for rating that disability are based on the results of diagnostic studies, he is not competent to establish that he meets the criteria for a higher rating by his own opinion.  The clinical records in the record reflect that diastolic blood pressure readings during the period under consideration were all under 110 and systolic blood pressure readings were all under 200.  Under the schedular criteria such pressures do not warrant a rating in excess of 10 percent.  While the Veteran is on medication to control hypertension, that is reflected in the 10 percent rating that is now assigned.  There is no evidence suggesting that the Veteran's blood pressures would be 200 or greater systolic or 110 or greater diastolic but for medication.  In summary, his hypertension does not meet or approximate the criteria for the next higher (20 percent) rating, and a rating in excess of 10 percent must be denied. 

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that the symptoms and impairment associated with the Veteran's hypertension (i.e., elevated blood pressure) are encompassed by the schedular criteria for the rating now assigned.  The schedular criteria provide for higher ratings for symptoms of greater severity, but such symptoms are not shown.  The Veteran has not identified, and the record does not otherwise suggest, any symptoms or functional impairment not encompassed by the schedular criteria (whether alone or in combination with his other service-connected disabilities).  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is addressed in the remand below.

Rating under 38 C.F.R. § 3.324

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (emphasis added). 

The 10 percent rating under 38 C.F.R. § 3.324 is predicated on there being no compensable service-connected disabilities.  It is not in dispute that, throughout the period on appeal, the Veteran has had a rating of at least 10 percent  assigned for service-connected disability.  Therefore, the claim for 10 percent rating under 38 C.F.R. § 3.324 lacks legal merit.   Accordingly, a 10 percent rating under 38 C.F.R. §  3.324 must be denied as a matter of law.


ORDER

A 10 percent rating is granted for hypertension, throughout, subject to the regulations governing payment of monetary awards.

Service connection for right knee disability is denied.

A 10 percent rating under 38 C.F.R. § 3.324 is denied.


REMAND

As a preliminary note, the Board notes that it appears that the record is incomplete, particularly with respect to the service connection claims remaining on appeal.  As the Veteran has provided inconsistent lay testimony as to the etiology of his service connection claims, a complete medical record is critical to fully informed adjudication of the claims remaining on appeal.  [The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.]  As the records requested are critical to the Veteran's claims, he must be given the full year to respond, as required by law.  (The Veteran can expedite his claim by cooperating promptly.)

First, the Veteran identified a private law firm (representing him in matters before other entities), Silver & Silver, as having records pertinent to his claim.  In September 2006 correspondence, the law office indicated that it was forwarding the most recent records in its possession, noting that it had (additional) "voluminous" records related to the Veteran and requested that VA better identify which records were needed; VA did not respond.  As this law firm has represented the Veteran in claims related to disabilities he alleges first originated during active service, the identified records are clearly pertinent to the claims on appeal and the complete file must be obtained on remand.   

Second, in May 2006 correspondence to the Social Security Administration, the Veteran indicated that he was receiving disability retirement benefits from the City of Philadelphia, based on a 1987 injury sustained during employment as a police office (claimed elsewhere as a back disability.)  Records related to disability payments for employment-related back disability are clearly pertinent to the back disability claim on appeal.  On remand, records related to the Veteran's disability benefits from the City of Philadelphia, as well as any medical records related to his employment as a police officer (such as periodic physical examination reports, records associated with on-the-job injuries, and applicable workman's compensation claims), should be obtained and associated with the record.  

Third, the Board notes that the record indicates that the Veteran was involved in several motor vehicle accidents (MVAs) with injuries.  It is not clear that all records pertaining to these incidents are associated with the claims file.  On remand, all records of MVA (and other) injuries he sustained not already in the claims file should be secured for the record.

Fourth, in the Board's prior remand, the AOJ was instructed to request that the Veteran provide authorizations for VA to obtain records from sources identified in the record as having pertinent medical records, to include Friends Hospital, Osteopathic Medical Center in Philadelphia, Dr. Weinstein, Dr. Guagliardo, and any other source of relevant private treatment.  In January 2012 correspondence, VA requested, general, that the Veteran provide releases for private treatment; the specific releases needed were not identified.  On remand, the Veteran should again be asked to provide these releases, with the specific providers clearly identified.

Fifth, National Guard records obtained on prior remand show that the Veteran received physical therapy for an unspecified condition, that he had surgery in 1978 for an unspecified condition, and that in 1979 he was to avoid heavy lifting for 72 hours due to an unspecified condition.  He has alleged that these records refer to the claimed back and neck disabilities.  On remand, the Veteran should be asked to identify/provide releases for VA to obtain records related to his 1978 surgery, the 1979 prohibition against heavy lifting, and his physical therapy.  

Additionally, it appears that the Veteran continues to receive VA treatment for the disabilities on appeal.  Such records are clearly pertinent (and may be critical) evidence in claims for increase and service connection, and must be secured for (and associated with) the record; notably, VA records are constructively of record.

Diabetes

The Veteran has opined that glycosuria noted during service, was aggravated therein such that it developed into diabetes later in life.  He has also opined that his diabetes was caused or aggravated by his service-connected hypertension.  The Veteran is a layperson who has not demonstrated the necessary training or expertise to competently opine as to the etiology of his diabetes.  The Board recognizes that there is a negative nexus opinion on this matter.  However, in light of the Veteran's contentions, he should be invited on remand (for records, as noted above) to provide a medical evidence (e.g., an opinion from a qualified medical professional) to support his lay opinion.  

Heart Disability

On November 2015 VA heart examination, the examiner provided a negative nexus opinion, based on a finding that a 1977 record noting thickened arteries didn't reflect heart damage and that the Veteran's reports of a 1994 heart attack were lay reports unsupported by medical evidence.  However, the examiner did not address a January 1977 VA examination report noting arterial wall myocardial damage or an August 1984 medical record noting a baseline EKG consistent with age indeterminate anteroseptal myocardial infarction.  Thus, it appears that the opinion was based on an inaccurate factual predicate and is inadequate for rating purposes.  Remand is required for a new examination and nexus opinion that contemplates the entire relevant record.

Disability Manifested by "Low Energy"

The nature of the disability manifested by "low energy" is not clear.  The Veteran has asserted that it is secondary to the claimed psychiatric disability, heart disability, and diabetes; that it is a sleep disability ("lack of refreshing sleep"); and that it is chronic fatigue syndrome (CFS).  The Board also notes that the Veteran has a clinical diagnosis of insomnia.  On remand, a VA examination to identify the nature and etiology of this claimed disability is necessary.

Back and Neck Disabilities

If (and only if) additional (pertinent) records are obtained on remand, an examination to determine the nature and etiology of the claimed neck and back disabilities would be necessary.

Psychiatric and Right Arm Disabilities

The Veteran has a diagnosis of depression secondary to back disability.  He asserts that his right arm disability is secondary to diabetes or his neck disability.  Consequently, such matters are inextricably intertwined with the claims of service connection for diabetes, back disability, and neck disability and consideration of the psychiatric and right arm disability claims must be deferred at this time.

Headaches

The Veteran has offered conflicting testimony as to the severity of his service-connected headache disability.  (See, e.g., March 2007 statement, pages 2 (noting headaches lasting 4-72 hours) and 8 (noting last bad headache in 2000); August 2006 VA headache examination (headaches once yearly, lasting 1-2 months); and August 2006 VA sinus examination (year-round headaches)).  The Board also notes that the Veteran appears to have headaches related to different etiologies.  (See, e.g., November 2015 VA sinus examination (noting headaches associated with chronic sinusitis) and May 2012 VA treatment record (associating headaches with Rathke's cleft cyst.))  Consequently, the Board finds that remand is warranted for a retrospective, longitudinal review of the record and medical opinion from a neurologist to resolve the conflicting lay evidence of record regarding the nature and severity of the (separately) service-connected headache symptomatology.

TDIU

The matter of entitlement to TDIU is inextricably intertwined with the claims being remanded; hence, consideration of this matter must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain:
 
(a)  private treatment records from Friends Hospital, Osteopathic Medical Center in Philadelphia, Dr. Weinstein, Dr. Guagliardo, and any other private treatment providers;

(b)  the Veteran's complete file from Silver & Silver law firm; 

(c)  all medical records related to his employment with the City of Philadelphia, to specific include records related to disability retirement benefits, on-the-job injuries, workmen's compensation claims, and employment physicals; 

(d)  all records related to postservice MVAs or other injuries relevant to the claims on appeal; and 

(e)  all records related to surgeries, physical therapy, and avoidance of heavy lifting in 1978 and 1979.

He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request), in which case the claims should be further processed under 38 C.F.R. § 3.158(a).  If he responds but the response is incomplete, he must be so advised, and afforded opportunity to complete it.

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

In addition, updated records of VA treatment must be associated with the record.

2.  The AOJ should also invite the Veteran to provide medical evidence in support of his contentions that glycosuria can develop into diabetes and that hypertension causes diabetes.

3.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a cardiologist to determine the nature and likely etiology of any diagnosed heart disability.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file (to specifically include the January 1977 VA examination report, noting arterial wall myocardial damage and the August 1984 medical record noting prior myocardial infarction, as well as updated VA treatment records showing additional cardiac evaluation in 2016), the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) the Veteran's current heart disabilities.  If none is diagnosed, please reconcile that finding with the January 1977 and August 1984 records noted above.

(b)  Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's active duty service (to include his reports of weight gain, flu, colds, dehydration, and generally weakened state), or was caused or aggravated by other disabilities, to include headaches, hypertension, and diabetes?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his claimed disability manifesting as "low energy".  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by diagnosis) each relevant disability entity found.  Please discuss the documented diagnosis of insomnia and the Veteran's lay assertion that he has CFS, another sleep disability manifested as "lack of refreshing sleep," or any other disability related to his diabetes, heart disability, or psychiatric disability that manifests as "low energy."

(b) What is its most likely etiology for each pertinent disability diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service or another disability? 

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate. 

5.  If and only if additional pertinent records are received pursuant to the development ordered above, the AOJ should arrange for orthopedic examination of the Veteran to determine the nature and etiology of his claimed back and neck disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All pertinent findings must be noted.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to:
(a)  Please identify (by diagnosis) each current back and neck disability shown/found.

(b)  Please identify the likely etiology for each back and neck disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability/ies began in (or is otherwise related to) the Veteran's military service?

The response should address the Veteran's lay contentions to the effect that his back and neck disabilities (while aggravated by postservice injuries) were first incurred during active service, to include as due to manual labor, and that treatment received for headaches also treated back and neck injuries, and reconcile such reports, to the extent possible, to postservice treatment records related to MVAs and workplace injuries indicating alternate etiologies for the claimed disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

6.  The AOJ should also arrange for the Veteran to be examined by neurologist to determine whether he has headaches stemming from multiple etiologies, evaluate the current severity of his service-connected headaches, and reconcile the conflicting evidence in the record regarding the severity of service-connected headaches since April 7, 2006.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The examiner must also be provided a copy of the criteria for rating headaches.  Findings must be reported in detail, and must include notation of the presence or absence of each symptom noted in the criteria for ratings above 30 percent.  Based on examination of the Veteran and review of the record, the examiner should: 

(a)  Please identify all symptoms associated with the Veteran's (separately) service-connected headaches, noting their severity, frequency, and duration and distinguishing them, to the extent possible, from those associated with his (separately compensated) sinusitis or other causes (such as pituitary growth, if such is determined to be unrelated to his service-connected headaches).  Please indicate whether the Veteran's subjective complaints are consistent with the clinical findings/manifestations of his service-connected headache disability. 

(b) Please indicate whether the headaches are manifested by characteristic prostrating attacks, the treatment regimen prescribed (and the relief/additional symptomatology that results), and the level of functioning remaining during the headaches, both with and without medication.  Please describe the frequency and duration of any characteristic prostrating attacks and indicate whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The explanation of rationale in response to this question should cite to the factual data in the record that support the headaches are/are not characterized by characteristic prostrating attacks and productive of severe economic inadaptability and support the findings regarding duration, frequency, and level of functioning remaining when they occur.  

(c)  Conduct a longitudinal review of the record and (to the extent possible) reconcile the discrepancies regarding the nature and severity of the Veteran's headaches found therein from April 7, 2006.  Specifically, the examiner should reconcile (from a medical perspective) the conflicting lay and clinical evidence of record, including, but not limited to:

i.  December 2004 VA treatment record (noting a current three-week headache, with a history of headaches in the 1970s and one episode the previous year);
ii.  VA treatment records from March 2006 through November 2006 (noting active prescription for preventative medication but no report of current headache);
iii.  August 2006 VA headache examination (headaches once yearly, lasting 1-2 months);
iv.  August 2006 VA sinus examination (year-round headaches);
v.  January 2007 VA treatment record (noting migraine headaches of 1-2 hours, every 3-4 days, for the last month, with increased gas as a symptom);
vi.  April 2006 VA treatment record (noting a history of smoking 1 pack per day since his teens);
vii.  March 2007 statement page 3 (noting unable to smoke when he has a headache);
viii.  March 2007 statement, page 2 (noting headaches lasting 4-72 hours); 
ix.  March 2007 statement page 8 (noting last bad headache in 2000);
x.  June 2008 VA examination (noting incapacitating headaches occurring twice a month and lasting for a day and a half); 
xi.  VA treatment records dated July 2007 through September 2011 and April 2013 through September 2014 (noting frequent reports of a history of headache; frequent reports of no current headache; prescribed medication to prevent headaches; reports of headaches associated with exertion; and headaches associated with a pituitary growth);
xii.  VA treatment record from May 2012 (noting headaches since December, every 3-4 days, lasting 1-2 days, with nausea); 
xiii.  VA treatment record from December 2014 (noting a headache of 3 days' duration, with pain of 10/10 and sensitivity to light/sound and nausea, that wakes the Veteran from sleeping) 
xiv.  November 2015 VA sinus examination (noting headaches associated with chronic sinusitis)
xv.  VA sleep study treatment record from January 2016 (noting morning headaches associated with stuffy nose)
xvi.  VA treatment record from February 2016 (noting that tension headaches occur during the day, but none in last month)

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the medical evidence of record.

7.  The AOJ should the review the record, ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received (e.g., medical examination/nexus opinion for the secondary service connection and TDIU claims), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claims on appeal.  If any remain denied (or are dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the releases sought and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


